    

CSC

 

 

* . Transmittal Number: 92563348
Notice of Service of Process Date Processed: 01/14/2024
Primary Contact: Venessa C. Wickline Gribble

The Kroger Co,

1074 Vine Street

Cincinnati, OH 45202-1100
Entity: Kroger Limited Partnership |

Entity 1D Number 2171999

Entity Served: Kroger Limited Partner |
Title of Action: Geraldine Stephens vs. Kroger Limited Partnership i
Matter Name/ID: Geraldine Stephens vs. Kroger (10674968)
Document(s} Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Franklin County Circuit Court, TN
Case/Reference No: 2020-CV-247
Jurisdiction Served: Tennessee
Date Served on CSC: 01/13/2021
Answer or Appearance Due: 30 Days
Originally Served On: csc
How Served: Certified Mail
Sender Information: Robert Floyd Davis

423-267-7000

 

Informaiion contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a fegal cpinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@escglobal.com

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 1of14 PagelD#: 4

 
Winchester e AVA os Chattanooga

FLOYD DON DAVIS v4 DAVIS, KESSLER & DAVIS ROBERT FLOYD DAVIS**
NORRIS ARTHUR KESSLER, rn ne? ROGER DERECK LAYNE

ANDY PETERS DAVIS oo i] 1 367.7000 — *Also Licensed in GA
| vd 7000 “LL.M In Dispute Resolution

January 7, 2020

  

Kroger Limited Partnership I
% Registered Agent: Corporation Service Company
2908 Poston Avenue

Nashville, TN 87208-1312

VIA CERTIFIED MAIL: 7020 0090 0002 0592 4244

Re: Geraldine Stephens v. Kroger Limited Partnership I
Franklin County Circuit Court, Docket No.: 2020-CV-247.

Dear Sir or Madam:

Please find enclosed a Summons and Complaint regarding the above matter.
I am also enclosing Plaintiffs’ First Interrogatories and Requests for Production of
Documents to Kroger Limited Partnership I. Please forward this to the attorney
who will be handling this matter,

With highest personal regards, I remain:

Yours very truly;
Davis, Kessler & Davis
7 ‘biLits
Robert F. Davis

RDL/rf
Enclosure: Summons
Complaint
Interrogatories and Requests for Production of Documents
705 DINAH SHORE BLVD. 433 CHEROKEE BLVD.
WINCHESTER, TN 37398 CHATTANOOGA, TN 37405
(931) 967-7000 . (423) 267-7000
FAX: (981) 968-0680 www.daviskessier.com FAX: (428) 717-5488

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 2o0f14 PagelD#: 5

 
Circuit Court Summons Tranklin County, Tennessee

 

State of Tennessee
County of Franklin
12" Judicial District

FileNo.: ROAD Cw. 29
GERALDINE STEPHENS and ARTHUR STEPHENS

Plaintiffs,

 

Service Company, 2908 Poston Ave. Nashville, TN 37203-1312

Defendant.
To the above named Defendant:

You are summoned to appear and defend a civil action filed against your in Circuit Court, Franklin County, Tennessee, and
your defense must be made with ‘thirty (30) days from the date this summons is served upon you, You are further directed to file your
defense with the Clerk of the Court and send a copy to the Plaintiff's atlorney at the address lisied below.

In case of your failure to defend this action by the above dafe, judgment by default will be rendered against you for the relief
demanded in the complaint.

 

 

 

ISSUED; {AX-Le¢ 20 Ab ROBERT BAGGETT, CLERK ‘
By: PO nes. Yaxades Sirs,
Deputy Clerk

Attorney for Plaintiff? DAVIS, KESSLER &.DAVIS

433 Cherokee Blvd.

Chattanooga, TN 37405 :

NOTICE

TO THE DEFENDANT(S):

Tennessee law provides a ten thousand dollar ($10,000) personal propery cxemption from execution or seizure to satisfy a judgment, Ifa judgment
should be entered against you in this action and you wish to claim property as exernpt, you must file a written List, under oath, of the items you wish
to claint as exempt with the Clerk of the Court. The [ist may be filed at any time and may be changed by you thereafter as necessary; however;
unless itis fled before the judgment becomes findl, it will be effective as to any execution or garnishment issued prior to the filing of the list.
Certain items are automatically éxenrpt by law and do not need to be listed; these include items of necessary wearing apparel for yourselfand your
family and trunks or ofber receptacles necessary to contain such apparel, family portraits, the family Bible, and schogl books. Should any of these
items be seized you would have the right te recover them, Ifyou do not understand exemption right or how to exercise it, you may wish to seck the |
counsel of a lawyer. (T,C,A. 26-2-114.) ‘

 

TO THE SHERIFF: Please execute this summons and make return hereon as provided by jaw. :
ROBERT BAGGETT, CLERK.

Received this summons for service this day of 20 ‘
By: DC,

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 30f14 PagelD #: 6

 
RETURN OF SERVICE. OF SUMMONS

Thereby certify and return, that on the day of »20 , Lserved this summons
together with the complaint herein as follows:

 

 

 

 

 

Officer

RETURN OF SERVICE OF SUMMONS BY MAIL
| hereby certify and returm, that: on the day of , 20 , | sent, postage prepaid,
by registered return receipt or certified retum receipt mail, a certified copy of the summons and a copy of
the complaint in Docket No, to the defendant,

 

 

Plaintiff, Plaintiff’s attorney or other person
authorized by statute to serve process

 

Notary Public or Deputy Cletk

My Commission Expires:

Attach Return Receipt Here
Gif applicable)

 

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 4of14 PagelD#: 7

 

 
IN THE CIRCUIT COURT OF FRANKLIN COUNTY, TENNESSEE

 

)
GERALDINE STEPHENS and, )
ARTHUR STEPHENS )
)
Plaintiffs, )
) DOCKET NO. Zors-cv. RH79
v. )
) JURY DEMANDED
KROGER LIMITED PARTNERSHIP I, )
)
pug 12-28 -AO
Defendant, )
OMe ELEM,
CIRCUIT soeR eT
COMPLAINT .

 

Geraldine Stephens and Arthur Stephens, Plaintiffs, for their cause of action against
Kroger Limited Partnership I, Defendant, state as follows:

1, Plaintiffs, Geraldine Stephens and Arthur Stephens, are citizens and residents of
Franklin County, Tennessee.

2, Defendant, Kroger Limited Partnership I, is a business entity organized and
existing pursuant to the laws of the Slate of Tennessee and may be served with process upon ils
registered agent Corporation Service Company, 2908 Poston Ave. Nashville, TN 37203-1312.

3, On or about October 23, 2020, Plaintiff, Geraldine Stephens, was a business
invitee at the Defendant's business located at 1840 Decherd Blvd, Decherd, Tennessee.

4, Venue is proper in the Circuit Court of Franklin County pursuant to Tenn. Code
Ann, § 20-4-101 as Franklin County is the situs of the incident,

5, While the Plaintiff, Geraldine Stephens, was shopping at the store owned by the
Defendant, the Plaintiff was pushing a shopping cart through the store and unexpectedly slipped
on a brown liquid substance that was left in a dangerous and unsafe condition by the employees,

agents or managers of Defendant causing Plaintiff to fail to the ground and suffer injuries.

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page5of14 PagelD#: 8

 

 
\

G. The employees, agents or managers of the Defendant created the unsafe condition
in the store by not removing the brown liquid substance on the floor or knew or should have
known of the existence of the dangerous and unsafe condition of liquid on the floor long enough
to correct the unsafe condition. |

7. The Defendant was negligent in failing to safeguard its premises for business

invitees,
8. The Defendant is negligent in failing to have policies in place to prevent unsafe

conditions, such as a brown liquid substance, from being created on its flooring.

9, The Defendant is negligent in failing to train its employees, agents, and/or
managers on policies in place to prevent unsafe conditions, such as a brown liquid substance,
from being created on its flooring,

10. The Defendant is negligent in failing to supervise its employees, agents, and/or
managers on implementing policies in place to prevent unsafe conditions, such as a brown liquid
substance, from being created on its flooring.

11, The Defendant is vicariously liable for the acts and omissions of its employees,
agents, and/or managers,

12. _As a direct and proximate result of the negligence of the Defendant, the Plaintiff
has sustained extensive personal injuries which at this time appear to be permanent and
continuing in nature.

13. Asa further direct and proximate result of the negligence of the Defendant, the
Plaintiff has sustained both economic and non-economic, and other damages resulting from

Plaintiff's injuries.

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 6of14 PagelD#: 9

 
14, As a direct and proximate result of the acts and omissions on the part of
Defendant, Plaintiff, Arthur Stephens, has lost and will continue to lose in the future the
consortium and services of his wife, Geraldine Stephens.

WHEREFORE the Plaintiff, Geraldine Stephens, prays for economic and
non-economic damages against the Defendant, Kroger Limited Partnership I, in the amount of
$900,000 to compensate Plaintiffs for their harms and losses; for a jury to try this cause; for all

costs of this action; and for all other and further relief to which the Plaintiffs may prove entitled.

pated: (27 /d= Care,

Respectfully submitted,

TLA~

Robert Floyd Davis (B.P.R. #030129)
Davis, Kessler & Davis

433 Cherokee Blvd.

Chattanooga, TN 37405

(423) 267-7000

Attorney for Plaintiff

Cost Bond
We go surety for costs, other than discretionary costs, for such amounts that may al any

time be adjudged against the principal, in the event they are not paid by the principal, for such
amounts as required by Tenn. Code. Ann. §20-12-125.

Peete o~

Robert Floyd Davis

Case 4:21-cv-00003-CLC-SKL Document1-1 Filed 01/21/21 Page 7of14 PagelD #: 10

 
IN THE CIRCUIT COURT OF FRANKLIN COUNTY, TENNESSEE

. JURY DEMANDED
IKROGER LIMITED PARTNERSHIP I,

)
GERALDINE STEPHENS and, )
ARTHUR STEPHENS }
)
Plaintiffs, )
) DOCKET NO.: 2020 CV-247
v. )
)
}
)
)

Defendant.

 

PLAINTIFES’ FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION
TO KROGER LIMITED PARTNERSHIP I.

 

The Plaintiffs, Geraldine Stephens, and Arthur Stephens, by and through their attorney,
respectfully submits the following Plaintiffs’ First Set of Interrogatories and Requests for
Production of Documents to Defendant Kroger Limited Partnership I., pursuant to Rules 33 and
34 of the Tennessee Rules of Civil Procedure, Pursuant to said rules, the Plaintiffs request that
response be made to all! interrogatories and requests within forty-five (45) days of service of the
request and interrogatories, All answers and responses should be seasonably supplemented
should new or additional information become available to the defendant, |

INTERROGATORIES
INTERROGATORY NO, I. State your name, address, office you hold with Defendant
Kroger Limited Partnership J., and business address.

ANSWER:
INTERROGATORY NO. 2. State in as much detail as possible how the alleged accident

occurred,

ANSWER:

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 8o0f14 PagelD #: 11

 
INTERRGGATORY NO. 3. State whether the Defendant Kroger Limited Partnership [.,
was the owner and/or in control of the premises where the alleged accident occurred, at the time
thereof and state as accurately as possible when the Defendant became the owner and/or was in
control of the said premises.

ANSWER:

INTERROGATORY NO. 4. State whether the Plaintiff was a customer in the
Defendant's business at the time of the alleged accident.

ANSWER:

INTERROGATORY NO. 5. What was the condition of the floor, at the place of the

alleged accident, at the time thereof,

ANSWER:

INTERROGATORY NO. 6. State whether there was a fluid substance on the floor when
the alleged accident occurred at the time thereof and if so, specify in as much detail as possible.

ANSWER:

INTERROGATORY NO. 7. State as accurately as possible for how long prior to the
accident the fluid on the floor was in substantially the same condition as it was in at the time of

the alleged accident.

ANSWER:

Case 4:21-cv-00003-CLC-SKL Document1-1 Filed 01/21/21 Page 9of14 PagelD #: 12

 
INTERROGATORY NO. 8. State how often, if at all, the floor was examined by the
Defendant before the time of the alleged accident, and the times thereof and specify the
condition of the floor at said time or times.

ANSWER:

INTERROGATORY NO. 9. If any employees of the Defendant observed the alleged
accident, set forth fully and in detail what the employee or employees saw happen, and what they
did with the Plaintiff in respect to her alleged fall and injuries.

ANSWER:

INTERROGATORY NO. 16. State when the Defendant first learned of the alleged
accident, and how.

ANSWER:

INTERROGATORY NO. 11. Did the Defendant or the Defendant's agents or servants
observe the condition of the substance on the floor just before, during, or just after the alleged

accident? Ifso, describe the condition.

ANSWER:

INTERROGATORY NO. 12. If the Defendant or the Defendant's agents or servants had
any conversation with the Plaintiff material hereto immediately after the alleged accident,

specify in as much detail as possible.

ANSWER:

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 100f14 PagelD #: 13

 
INTERROGATORY NO. 13. State fully what arrangements, if any, the defendant had for
the care of the premises, and particularly the floor, at the time of the alleged accident.

ANSWER:

INTERROGATORY NO, 14. What are the facts upon which the Defendant bases its
allegation. that the Plaintiff was guilty of contributing to the occurrence of the accident?

ANSWER:

INTERROGATORY NO. 15. State the name and address of each person who saw
Plaintiff's accident as alleged in the complaint.

ANSWER:

INTERROGATORY NO. 16, Which of these persons made written statements to
defendant concerning plaintiffs accident, and in whose custody is each such written statement,

ANSWER:

INTERROGATORY NO. 17. State the name and address of each person having
knowledge of relevant facts concerning plaintiff's accident, as alleged in the complaint.
ANSWER:

INTERROGATORY NO. 18. Do you admit that Plaintiff, Geraldine Stephens suffered a
permanent injury as a result of the accident? If not, state the basis for denying it.

ANSWER:

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 110f14 PagelD #: 14

 
REQUESTS FOR PRODUCTION

i, All documents identified in response to the Complaint,
RESPONSE:
2. Any signed or unsigned statements in the possession of Defendant, whether such

statement is written, recorded, or otherwise transcribed, where such statement is supposed to deal

with the events related to the occurrence which gave rise to the above-captioned matter.

RESPONSE:

3, Photographs, films, videos, and drawings of the incident scene that is the subject
of the Complaint.

RESPONSE:

4, All reports, letters, or documents prepared by or relied upon by any expert you
retained or plan to use at trial.

RESPONSE:

5. All documents not identified in previous requests that relate in any way to the
matters alleged in Plaintiffs Complaint or to Defendant's Answer in the above-captioned lawsuit,

RESPONSE:

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 120f14 PagelD#: 15

 
VERIFICATION

 

 

 

 

BY:
For the Defendant
BY:
Title
STATE OF
COUNTY OF
I, , being duly

 

(Please Print)
sworn, depose and say that the foregoing answers and responses to the Plaintiffs! First Set of

Interrogatories and Requests for Production of Documents are true and accurate to the best of my

knowledge, information and belief.

 

For the Defendant

Sworn to and subscribed before me this the day of , 20

 

Notary Public

 

My Commission Expires

Case 4:21-cv-00003-CLC-SKL Document1-1 Filed 01/21/21 Page 130f14 PagelD #: 16

 
Respectfully submitted,

DAVIS, RESSLER & DAVIS

BY: OCobert- avi 5 UA Deri Bla,

Robert Floyd Davis (B.P.R. #030129) RQ

Davis, Kessler & Davis shade
433 Cherokee Blvd.

Chattanooga, TN 37405

(423) 267-7000

Attorney for Plaintiffs

I, the undersigned attorney, do hereby certify that the foregoing document has been delivered to
all counsel for parties at interest in this cause by placing a true and correct copy of same in a
properly addressed envelope, by U. S. Mail, postage pre-paid, via facsimile, or by hand
delivering same to each such attorney as follows: ‘

TP aay
on this the day of ANLA/ Lf 2021.

Cheobert A Sbul ) wf our 2,
Robert F. Davis &

Case 4:21-cv-00003-CLC-SKL Document 1-1 Filed 01/21/21 Page 140f14 PagelD #: 17

 
